 



EXHIBIT 10.1
AMENDMENT NO. 1
TO
CREDIT AGREEMENT
          THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (the “Agreement”) is being
executed and delivered as of May 23, 2006 by and among CBIZ, Inc., a Delaware
corporation (the “Company”), the several financial institutions from time to
time party to the Credit Agreement referred to and defined below (collectively,
the “Lenders”) and Bank of America, N.A. (“Bank of America”), as administrative
agent for the Lenders (in such capacity, the “Agent”). Undefined capitalized
terms used herein shall have the meanings ascribed to such terms in such Credit
Agreement as defined below.
W I T N E S S E T H:
          WHEREAS, the Company, the Lenders and the Agent have entered into that
certain Credit Agreement dated as of February 13, 2006 (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which, among other things, the Lenders have agreed to
provide, subject to the terms and conditions contained therein, certain loans
and other financial accommodations to or for the benefit of the Company; and
          WHEREAS, the Company has requested that the Majority Lenders, and
subject to the terms and conditions set forth herein, the Majority Lenders have
agreed to, amend the Credit Agreement as hereinafter set forth.
          NOW, THEREFORE, in consideration of the foregoing premises, the terms
and conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company, the Majority
Lenders and the Agent, such parties hereby agree as follows:
          1. Amendment. Subject to the satisfaction of each of the conditions
set forth in Paragraph 2 of this Agreement, the Credit Agreement is hereby
amended as follows:
          (a) The definition of “Applicable Margin” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
     “ “Applicable Margin” shall mean on any date the applicable percentage set
forth below based upon the Total Leverage Ratio as calculated after adjusting
the Leverage Ratio shown in the Compliance Certificate then most recently
delivered to the Agent and the Lenders:

 



--------------------------------------------------------------------------------



 



                                  Revolving Loans/ Letters of Credit   Fees
Total Leverage   Base   Eurodollar   Letter of Credit Fees   Commitment Fee
Ratio   Rate   Rate        
³ 3.00:1.00
    1.625 %     2.625 %     2.625 %     0.475 %
³ 2.50:1.00, but < 3.00:1.00
    1.375 %     2.375 %     2.375 %     0.425 %
³ 2.00:1.00, but < 2.50:1.00
    1.000 %     2.000 %     2.000 %     0.375 %
³ 1.50:1.00, but < 2.00:1.00
    0.625 %     1.625 %     1.625 %     0.325 %
³ 1.00:1.00, but < 1.50:1.00
    0.375 %     1.375 %     1.375 %     0.275 %
< 1.00:1.00
    0.125 %     1.125 %     1.125 %     0.225 %

     ; provided however that, (i) for the period from the Closing Date to and
including the date of the delivery of the Compliance Certificate for the period
ending December 31, 2005, the Applicable Margin shall be determined as if the
Total Leverage Ratio for such period were greater than or equal to 1.00:1.00 but
less than 1.50:1.00, (ii) for the period from May 23, 2006 to and including the
date of the delivery of the Compliance Certificate for the period ending
June 30, 2006, the Applicable Margin shall be determined as if the Total
Leverage Ratio for such period were greater than or equal to 1.50:1.00 but less
than 2.00:1.00 and (iii) if the Company shall have failed to deliver to the
Lenders by the date required hereunder any Compliance Certificate pursuant to
Section 7.02(b), then from the date such Compliance Certificate was required to
be delivered until the date of such delivery the Applicable Margin shall be
determined as if the Total Leverage Ratio for such period was greater than or
equal to 3.00:1.00. Each change in the Applicable Margin (other than pursuant to
clause (ii) immediately above, which change shall take effect on May 23, 2006)
shall take effect with respect to all outstanding Loans on the third Business
Day immediately succeeding the day on which such Compliance Certificate is
received by the Agent. Notwithstanding the foregoing, no reduction in the
Applicable Margin shall be effected if a Default or an Event of Default shall
have occurred and be continuing on the date when such change would otherwise
occur, it being understood that on the third Business Day immediately succeeding
the day on which such Default or Event of Default is either waived or cured
(assuming no other Default or Event of Default shall be then pending), the
Applicable Margin shall be reduced (on a prospective basis) in accordance with
the then most recently delivered Compliance Certificate (or clause (ii) above,
as applicable).”
          (b) The definition of “Indebtedness” set forth in Section 1.01 of the
Credit Agreement is hereby amended to (i) delete the word “and” at the end of
clause (g) thereof; (ii) delete the period at the end of clause (h) thereof and
substitute therefor a semi-colon (“;”); and (iii) add at the end of such
definition the following:

 



--------------------------------------------------------------------------------



 



     “(i) the Convertible Debt, provided that upon and to the extent of the
conversion of such Convertible Debt into capital stock of the Company, such
Convertible Debt shall no longer constitute Indebtedness.”
          (c) The definition of “Leverage Ratio” set forth in Section 1.01 of
the Credit Agreement is hereby amended to add immediately after the phrase “the
ratio of total consolidated Indebtedness” the parenthetical “(excluding the
Convertible Debt)”.
          (d) Clause (3) of the definition of “Permitted Acquisition” set forth
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
     “(3) After giving pro forma effect to such Acquisition (calculated as if
such Acquisition was consummated as of the first day of such twelve month
period, including the effect of any Indebtedness assumed in connection with such
Acquisition, and including adjustments as are permitted under Regulation S-X of
the SEC), the Leverage Ratio for the twelve month period most recently ended
with respect to which the Company has delivered financial statements pursuant to
Section 7.01 is less than 2.00 to 1.00, or if the Leverage Ratio for such twelve
month period is greater than or equal to 2.00 to 1.00, the aggregate cash
consideration paid, incurred or assumed by the Company or any of its
Subsidiaries upon the consummation of such Acquisition and with respect to all
other Acquisitions consummated during such period, plus Indebtedness of the
target company or operations assumed by the Company or any of its Subsidiaries
(other than payments by the target company prior to the Acquisition) with
respect to each such Acquisitions, plus any deferred payments booked as a
liability upon the consummation of such Acquisitions (collectively, “Cash
Consideration”), plus the aggregate consideration paid and other payments made
by the Company during such period with respect to capital stock repurchases and
redemptions, and repurchases, redemptions and prepayments of the Convertible
Debt, is equal to or less than $5,000,000.”
          (e) Section 1.01 of the Credit Agreement is hereby amended to insert
alphabetically the following defined terms:
     “ “Convertible Debt” means the Company’s puttable cash pay convertible debt
incurred pursuant to the Indenture in an aggregate principal amount of up to
$100,000,000.”
     “ “Indenture” means the indenture pursuant to which the Convertible Debt is
issued.”
     “ “Total Leverage Ratio” means, with respect to the Company and its
Subsidiaries (other than Excluded Subsidiaries), on a consolidated basis, as of
any date of determination, the ratio of total consolidated Indebtedness as of
such date to EBITDA for the twelve month period then most recently ended (taken
as a single accounting period).”

 



--------------------------------------------------------------------------------



 



          (f) Section 8.05 of the Credit Agreement is hereby amended to
(i) delete the word “and” at the end of clause (f) thereof; (ii) delete the
period at the end of clause (g) thereof and substitute therefor a semi-colon
(“;”); and (iii) add at the end of such section the following:
     “(h) Indebtedness consisting of Convertible Debt in an aggregate
outstanding principal amount not to exceed $100,000,000.”
          (g) Section 8.10 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     “Restricted Payments. The Company shall not, and shall not suffer or permit
any Subsidiary to, declare or make any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
shares of any class of its capital stock, or purchase, redeem or otherwise
acquire for value any shares of its capital stock or any warrants, rights or
options to acquire such shares, now or hereafter outstanding, or purchase,
redeem, otherwise acquire for value, or prepay the Convertible Debt (whether
voluntarily or mandatorily); except that (a) any Wholly-Owned Subsidiary may
declare and make dividend payments or other distributions to the Company or to
its immediate parent Subsidiary of the Company, (b) any Subsidiary that is not a
Wholly-Owned Subsidiary may declare and make pro-rata dividend payments or other
pro-rata distributions, (c) the Company or any of its Subsidiaries may make any
repurchase or redemption of its capital stock or any repurchase, redemption or
prepayment of the Convertible Debt, provided that, in the case of this clause
(c), (i) the Company’s Leverage Ratio for the twelve month period most recently
ended with respect to which the Company has delivered financial statements
pursuant to Section 7.01 is less than 2.00 to 1.00 calculated on a pro forma
basis (calculated after giving effect to any such repurchase, redemption,
prepayment and any Acquisitions consummated during such period and determined in
the manner provided in clause (3) of the definition of Permitted Acquisitions)
or (ii) if such Leverage Ratio is greater than or equal to 2.00 to 1.00, the
aggregate consideration paid and other payments made by the Company and its
Subsidiaries during such period in connection with all such repurchases,
redemptions and prepayments, including such proposed repurchase, redemption or
prepayment, plus the aggregate Cash Consideration paid, incurred or assumed by
the Company and its Subsidiaries with respect to all Acquisitions consummated
during such period, shall not exceed $5,000,000, (d) the Company may pay the
settlement amount with respect to each $1,000 aggregate principal amount of
Convertible Debt converted into shares of the Company’s common stock (i) in
cash, which shall not exceed the lesser of $1,000 and the conversion value of
such Convertible Debt pursuant to the terms and conditions of the Indenture and
(ii) if the conversion value of such Convertible Debt exceeds $1,000, in the
number of shares of the Company’s common stock as calculated pursuant to the
terms and conditions of the Indenture, (e) with respect to the conversion of the
Convertible Debt into shares of the Company’s common stock, the Company may pay
the cash value of fractional shares of the Company’s common stock pursuant to
the

 



--------------------------------------------------------------------------------



 



terms and conditions of the Indenture and (f) the Company may repurchase its
capital stock with the proceeds of the Convertible Debt.”
     (h) Article VIII of the Credit Agreement is hereby amended to add at the
end of such Article the following Section 8.19:
     “8.19 Modification of Convertible Debt. The Company shall not make any
modification to the Indenture or otherwise to the terms and conditions governing
the Convertible Debt which could reasonably be expected to have a materially
adverse effect on the Company’s or the Lenders’ rights and interests without the
approval of the Majority Lenders.”
          2. Effectiveness of this Agreement; Conditions Precedent. The
provisions of Paragraph 1 of this Agreement shall be deemed to have become
effective as of the date of this Agreement, but such effectiveness shall be
expressly conditioned upon (i) the receipt by the Agent of an executed
counterpart of this Agreement executed and delivered by duly authorized officers
of the Company and the Majority Lenders and (ii) the Convertible Debt having
been issued on terms and conditions acceptable to the Agent.
          3. Representations and Warranties.
     (a) The Company hereby represents and warrants that this Agreement and the
Credit Agreement as amended by this Agreement constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms.
     (b) The Company hereby represents and warrants that its execution, delivery
and performance of this Agreement and the Credit Agreement as amended by this
Agreement have been duly authorized by all proper corporate action, do not
violate any provision of its certificate of incorporation or bylaws, will not
violate any law, regulation, court order or writ applicable to it, and will not
require the approval or consent of any Governmental Authority, or of any other
third party under the terms of any contract or agreement to which the Company or
any of the Company’s Subsidiaries is bound.
     (c) The Company hereby represents and warrants that, after giving effect to
the provisions of this Agreement, (i) no Default or Event of Default has
occurred and is continuing or will have occurred and be continuing and (ii) all
of the representations and warranties of the Company contained in the Credit
Agreement and in each other Loan Document (other than representations and
warranties which, in accordance with their express terms, are made only as of an
earlier specified date) are, and will be, true and correct as of the date of the
Company’s execution and delivery of this Agreement in all material respects as
though made on and as of such date.
     (d) The Company hereby represents and warrants that there has occurred
since December 31, 2005, no event or circumstance that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



     (e) The Company hereby represents and warrants that there are no actions,
suits, investigations, proceedings, claims or disputes pending, or to the best
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company, its
Subsidiaries or any of their respective properties which purport to affect or
pertain to this Agreement, the Credit Agreement or any other Loan Document or
any of the transactions contemplated hereby or thereby, or which could
reasonably be expected to have a Material Adverse Effect
          4. Reaffirmation, Ratification and Acknowledgment; Reservation. The
Company hereby (a) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, (b) agrees and acknowledges that such
ratification and reaffirmation is not a condition to the continued effectiveness
of such Loan Documents, and (c) agrees that neither such ratification and
reaffirmation, nor the Agent’s or any Lender’s solicitation of such ratification
and reaffirmation, constitutes a course of dealing giving rise to any obligation
or condition requiring a similar or any other ratification or reaffirmation from
the Company with respect to any subsequent modifications to the Credit Agreement
or the other Loan Documents. The Credit Agreement is in all respects ratified
and confirmed. Each of the Loan Documents shall remain in full force and effect
and is hereby ratified and confirmed. Neither the execution, delivery nor
effectiveness of this Agreement shall operate as a waiver of any right, power or
remedy of the Agent or the Lenders, or of any Default or Event of Default
(whether or not known to the Agent or the Lenders), under any of the Loan
Documents, all of which rights, powers and remedies, with respect to any such
Default or Event of Default or otherwise, are hereby expressly reserved by the
Agent and the Lenders. This Agreement shall constitute a Loan Document for
purposes of the Credit Agreement.
          5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS; PROVIDED THAT THE PARTIES
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
          6. Agent’s Expenses. The Company hereby agrees to promptly reimburse
the Agent for all of the reasonable out-of-pocket expenses, including, without
limitation, attorneys’ and paralegals’ fees, it has heretofore or hereafter
incurred or incurs in connection with the preparation, negotiation and execution
of this Agreement.
          7. Counterparts. This Agreement may be executed in counterparts and
all of which together shall constitute one and the same agreement among the
parties.
* * * *
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 



--------------------------------------------------------------------------------



 



                  CBIZ, INC.    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                BANK OF AMERICA, N.A., as Agent    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

Signature Page to
Amendment No. 1 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK, as a Lender    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

Signature Page to
Amendment No. 1 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

Signature Page to
Amendment No. 1 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  HUNTINGTON NATIONAL BANK, as a Lender    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

Signature Page to
Amendment No. 1 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

Signature Page to
Amendment No. 1 to
Credit Agreement

 